DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 5, 2021 has been entered. Claims 1-14 remain pending in the application. The specification has been amended to overcome the drawing and specification objections previously set forth. Applicant correctly identified Examiner’s typographical error in reference to an objection for Claim 8. Claim 10 has been amended to overcome every objection set forth in the Non-Final Office Action mailed on August 9, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesley et al. (US 20080116318 A1).
Regarding claim 1, Wesley teaches a galley monument for an aircraft (¶ [0011] teaches invention use in the galley of an aircraft) comprising: a structure (Claim 1. All figures, unlabeled striped element); a pull-out member supported on a structure (Claim 1. Figure 2, element 17) and configured to be moved between an insertion position and a deployment position (Figures 1-3) and having a carrier plate (Figures 2, element 26), wherein a first surface of the carrier plate in the deployment position of the pull-out member is located in a deployment plane and protrudes with respect to the shelf structure and is located in the insertion position at least partially inside the shelf structure (Figure 1); and a display device (Figures 1 and 2, element 14) supported on the pull-out member and having a display (Figures 1 and 2, element 27); wherein the display device in the deployment position of the pull-out member is configured to be pivoted about a center of rotation between a storage position (Figures 1 and 4A), in which the display device extends parallel with the deployment plane (Figures 1 and 4A), and a position for use, in which the display device extends transversely relative to the deployment plane (Figures 3 and 4C). Wesley fails to specifically teach a shelf structure, however it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wesley into a galley shelf structure, as Wesley specifically notes that the invention is made to be mounted to a structure in an aircraft galley, and Examiner takes official notice to assert shelf structures are structures well known in the art in aircraft galleys. 
Regarding claim 2, Wesley teaches the invention claimed and discussed in claim 1, wherein the center of rotation is arranged in a center region of the carrier plate. Wesley fails to specifically teach wherein the center of rotation is arranged in a first end region of the carrier plate and wherein the first end region of the carrier plate in the deployment position of the pull-out member is located facing the shelf 
Regarding claim 3, Wesley teaches the invention claimed and discussed in claim 1, wherein the center of rotation is arranged in a center region of the carrier plate. Wesley fails to specifically teach wherein the center of rotation is arranged in a second end region of the carrier plate and wherein the second end region of the carrier plate in the deployment position of the pull-out member is located facing away from the shelf structure. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the mounting point and center of rotation of the support member to either end of Wesley’s carrier housing, in order to increase the maneuverability of the carrier housing depending on galley size, shape, and space, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI
Regarding claim 4, Wesley teaches the invention claimed and discussed in claim 1, wherein the first surface of the carrier plate comprises a receiving recess, and wherein the display device in the storage position is arranged in the receiving recess (Figures 1 and 2 depict a display positioned in a recess of the first surface of the carrier plate).
Regarding claim 6, Wesley teaches the invention claimed and discussed in claim 1, wherein the display of the display device in the storage position is orientated in the same direction as the first surface of the carrier plate (Figures 1 and 2 depict a display oriented in the same direction as the first surface of the carrier plate.
Regarding claim 7, Wesley teaches the invention claimed and discussed in claim 1, wherein the display device is pivotably supported on the pull-out member by an articulation device (Figures 2 and 3 demonstrate that the carrier plate, and thus the display device are pivotably supported on the pull-out 
Regarding claim 8, Wesley teaches the invention claimed and discussed in claim 1. Wesley fails to specifically teach supply lines for supplying the display device inside the articulation device extending between the pull-out member and the display device. Wesley indicates that the invention is capable of displaying data as well as receiving data input related to food service on board an aircraft in ¶ [0011]. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate supply lines capable of transmitting food service data and or power into Wesley’s invention via the articulation device which extends from the structure, through the pull-out member, and into the display device into the carrier plate, in order to keep the power cords from getting tangled in the pull-out member, or being exposed to the galley environment.
Regarding claim 14, the Examiner’s response to claim 1 indicates that Wesley’s invention is specifically made for aircraft galley operations. 

Allowable Subject Matter
Claims 5, and 9-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644